DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments/remarks filed on 02/04/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), applicant's amendments to the claim(s) and applicant's persuasive arguments has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant's amendments to the claim(s) and persuasive arguments has/have overcome the claim rejection(s).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John S. Parzych on 03/12/2021.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended):  An apparatus for producing slabs having a veined effect imitating that of standard natural stone, the apparatus comprising:
	a temporary support; 
a mixture metering/distributor unit comprising a hopper and an extractor belt, the hopper including a top mouth for loading a mixture into the hopper and a bottom opening for discharging the loaded mixture, a portion of the extractor belt being positioned beneath the [[a]] temporary support;
said plurality of coloring agent dispensing devices positioned above the extractor belt, in proximity to the end zone, so as to dispense at least one coloring or pigmenting agent in a non-uniform distribution onto a surface of the mixture when transported downstream by the extractor belt to the position beneath the plurality of coloring agent dispensing devices;
wherein by free fall from the extractor belt onto said temporary support, the mixture is distributed in the form of a rough-formed slab with a layer having a predetermined thickness and resulting in the veining effect penetrating over an entirety of the predetermined thickness of the slab; [[and]]
a support structure comprising a cross-member to which the plurality of coloring agent dispensing devices is fixed, each coloring agent dispensing device in said plurality of coloring agent dispensing devices having a nozzle for emitting a continuous or discontinuous jet of coloring agent to strike a strip of the mixture as the mixture is transported by the extractor belt so as to cover overall an entire width of the mixture; and
a means configured for creating a relative movement between said extractor belt and said temporary support, wherein the [[a]] relative movement between [[of]] said extractor belt and said temporary support results in uniform freefalling of the mixture across the entire width onto said temporary support, the mixture metering/distributor unit being open to the external environment and such open condition being continuous for the mixture metering/distributor unit.
4.	(Currently Amended):  The apparatus according to claim 1, wherein each coloring agent dispensing device in the plurality of coloring agent dispensing devices is independently controlled. 

5.	(Currently Amended):  The apparatus according to claim 1, wherein the plurality of coloring agent dispensing devices is [[are]] aligned transversely with respect to a direction in which the extractor belt transports the mixture. 
7.	(Currently Amended):  The apparatus according to claim 1, wherein the support structure is positioned relative to the mixture metering/distributor unit
8.	(Currently Amended):  The apparatus according to claim 1, wherein [[the]] at least one coloring agent dispensing device in the plurality of coloring agent dispensing devices is movable along the cross-member in a controlled and adjustable manner. 

9.	(Currently Amended):  The apparatus according to claim 1, wherein the plurality of coloring agent dispensing devices is arranged along the transverse extent of the cross-member.

10.	(Currently Amended):  The apparatus according to claim 9, wherein each coloring agent dispensing device in the plurality of coloring agent dispensing devices is movable along the extent of the cross-member over a limited distance, so as to ensure more correct distribution of the at least one coloring or pigmenting agent onto the surface of the mixture that is being transported downstream by the extractor belt.

11.	(Currently Amended):  The apparatus according to claim 1, wherein each coloring agent dispensing device in the [[of said]] plurality of coloring agent dispensing devices is open to the external environment and such open condition is [[being]] continuous 

13.	(Currently Amended):  The apparatus according to claim 1, wherein the at least one coloring 

14.	(Currently Amended):  An apparatus for producing slabs having a veined effect imitating that of standard natural stone, the apparatus comprising: 
a temporary support; 
a mixture metering/distributor unit comprising a hopper and an extractor belt, the hopper including a top mouth for loading a mixture into the hopper and a bottom opening for discharging the loaded mixture, a portion of the extractor belt being positioned beneath the hopper and having an upper surface that forms a bottom of the hopper in proximity to the bottom opening of the hopper, the extractor belt configured to transport the discharged mixture downstream from the bottom opening to a position beneath a plurality of coloring agent dispensing devices and then to an end zone at which the mixture freely falls from the extractor belt onto the [[a]] temporary support;
s;
wherein by free fall from the extractor belt onto said temporary support, the mixture is distributed in the form of a rough-formed slab with a layer having a predetermined thickness and resulting in the veining effect penetrating over an entirety of the predetermined thickness of the slab; [[and]]
a support structure positioned relative to the mixture metering/distributor unit; and 
a means configured for creating a relative movement between said extractor belt and said temporary support;
wherein the plurality of s is fixed to said support structure and transport of the mixture via the extractor belt is over said support structure; [[and]]
wherein the support structure comprises a cross-member to which the plurality of coloring agent dispensing devices is fixed, each coloring agent dispensing device in said plurality of coloring agent dispensing devices having a nozzle for emitting a continuous or discontinuous jet of coloring agent to strike a strip of the mixture as the mixture is transported by the extractor belt so as to cover overall an entire width of the mixture;
wherein the [[a]] relative movement between [[of]] said extractor belt and said temporary support results in uniform freefalling of the mixture across the entire width onto said temporary support; and [[,]] 
wherein the mixture metering/distributor unit is [[being]] open to the external environment and such open condition is [[being]] continuous for the mixture metering/distributor unit.

15.	(Currently Amended):  The apparatus according to claim 14, wherein the cross-member extends transversely with respect to a direction in which the extractor belt transports the mixture.

16.	(Currently Amended):  The apparatus according to claim 15, wherein [[the]] at least one coloring agent dispensing device in the plurality of coloring agent dispensing devices is movable along the cross-member in a controlled and adjustable manner. 

17.	(Currently Amended):  The apparatus according to claim 15, wherein the plurality of coloring agent dispensing devices is arranged along the transverse extent of the cross-member. 

18.	(Currently Amended):  The apparatus according to claim 17, wherein each coloring agent dispensing device in the plurality of coloring agent dispensing devices is movable along the extent of the cross-member over a limited distance, so as to ensure more correct distribution of the at least one coloring or pigmenting agent onto the surface of the mixture that is being transported downstream by the extractor belt.

19.	(Currently Amended):  The apparatus according to claim 7, wherein the cross-member extends transversely with respect to a direction in which the extractor belt transports the mixture.

21-28.	(Cancelled)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “a means configured for creating a relative movement between said extractor belt and said temporary support” in claim(s) claims 1 and 14 with corresponding structure disclosed at [0053-0054] and Figs. 2 & 4 of published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by Applicant in the Remarks submitted on 02/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/
Examiner, Art Unit 1743                                                                                                                                                                                            



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743